 

Exhibit 10.2

DEFERRED COMPENSATION AGREEMENT
BETWEEN
GLOBAL PARTNERS LP AND EDWARD J. FANEUIL

This (the “Agreement”) is entered into between Global GP LLC on behalf of Global
Partners LP (the “Company”) and Edward J. Faneuil (the “Executive”).

WHEREAS, the Executive presently serves as Executive Vice-President and General
Counsel of the Company; and

WHEREAS, in consideration of past and future services performed by the
Executive, the Company agrees to provide deferred and other compensation to the
Executive, payable in the amounts and on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual promises made herein, the
Executive and the Company hereby agree as follows:


1.             DEFERRED COMPENSATION.  THE COMPANY AGREES TO PAY TO THE
EXECUTIVE DEFERRED COMPENSATION ON THE FOLLOWING TERMS AND CONDITIONS.


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 1(C), 1(B), 1(D) OR 1(E)
BELOW, THE COMPANY SHALL PAY TO THE EXECUTIVE THE SUM OF $70,000 PER YEAR (THE
“DEFERRED COMPENSATION”) IN EQUAL MONTHLY INSTALLMENTS OF $5,833.33, SUBJECT TO
APPLICABLE WITHHOLDING, ON THE FIRST BUSINESS DAY OF EACH MONTH FOR 15 YEARS
(180 MONTHS) COMMENCING ON THE EARLIER OF:  (I) AUGUST 1, 2014, AND (II) THE
FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR REASONS OTHER THAN CAUSE (AS DEFINED BELOW),
SUBJECT TO EARLIER TERMINATION AS PROVIDED IN THIS AGREEMENT.  UNLESS HIS
EMPLOYMENT IS EARLIER TERMINATED BY THE COMPANY FOR REASONS OTHER THAN CAUSE,
THE EXECUTIVE MUST REMAIN CONTINUOUSLY EMPLOYED THROUGH THE EARLIER OF (I)
AUGUST 1, 2014 OR (II) AN APPLICABLE PAYMENT EVENT SET FORTH IN SECTIONS 1(B),
1(C) OR 1(D) OF THIS AGREEMENT TO BE ELIGIBLE FOR BENEFITS UNDER THIS
AGREEMENT.  THE EXECUTIVE MUST BE EMPLOYED ON THE DATE OF A DISTRIBUTION UNDER
SECTION 1(E) OF THIS AGREEMENT, BUT A DISTRIBUTION UNDER SECTION 1(E) SHALL NOT
OTHERWISE ALTER THE ELIGIBILITY REQUIREMENTS SET FORTH IN THIS AGREEMENT.  IN
EXCHANGE FOR AND AS A REQUIREMENT TO RECEIVE THE COMPENSATION SET FORTH IN THIS
SECTION 1(A) OF THIS AGREEMENT, THE EXECUTIVE AND COMPANY (AND ITS AFFILIATES)
SHALL NEGOTIATE, IN GOOD FAITH, AND ENTER INTO A GENERAL RELEASE OF CLAIMS
ACCRUED AS OF THE DATE THEREOF IN FAVOR OF THE COMPANY AND ITS AFFILIATES.  THE
FORM AND SCOPE OF SUCH RELEASE SHALL BE ACCEPTABLE TO THE COMPANY AND ITS
AFFILIATES, THE APPROVAL OF WHICH SHALL NOT BE UNREASONABLY WITHHELD BY THE
COMPANY AND ITS AFFILIATES.


(B)           THE DEFERRED COMPENSATION SHALL BE FORFEITED IN ITS ENTIRETY IN
THE EVENT THAT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT PRIOR TO AUGUST
1, 2014 FOR CAUSE OR IF THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR ANY REASON
OTHER THAN DEATH, DISABILITY, CONSTRUCTIVE TERMINATION (AS THAT TERM IS DEFINED
IN THE EMPLOYMENT AGREEMENT).  ON AND AFTER THE DATE ON WHICH DEFERRED
COMPENSATION PAYMENTS COMMENCE HEREUNDER, THE COMPANY MAY

1


--------------------------------------------------------------------------------


terminate its obligations under this Agreement only for Cause or if the Company
subsequently determines within eighteen (18) months of the Executive’s
termination that circumstances which would give rise to a for Cause termination
of the Executive otherwise existed at the time of the Executive’s earlier
termination.


(C)           IN THE EVENT THAT THE EXECUTIVE DIES PRIOR TO HAVING RECEIVED THE
AGGREGATE AMOUNT OF THE DEFERRED COMPENSATION PAYABLE UNDER THIS SECTION 1, THE
COMPANY SHALL PAY TO HIS BENEFICIARY WITHIN SIXTY (60) DAYS OF THE EXECUTIVE’S
DATE OF DEATH A SINGLE LUMP SUM PAYMENT IN AN AMOUNT EQUAL TO THE PRESENT VALUE
OF THE REMAINING PAYMENTS THAT WOULD HAVE BEEN PAID TO THE EXECUTIVE HAD HE NOT
DIED. SUCH SINGLE LUMP SUM PAYMENT SHALL BE CALCULATED BY APPLYING A DISCOUNT
RATE EQUAL TO THE THEN APPLICABLE 10-YEAR TREASURY NOTE INTEREST RATE.


(D)           IF THERE IS A CHANGE IN CONTROL OR THE EXECUTIVE IS DETERMINED TO
HAVE A DISABILITY PRIOR TO THE EXECUTIVE HAVING RECEIVED THE AGGREGATE AMOUNT OF
THE DEFERRED COMPENSATION PAYABLE UNDER THIS SECTION 1, THE COMPANY SHALL PAY TO
THE EXECUTIVE WITHIN SIXTY (60) DAYS OF THE EFFECTIVE DATE OF THE CHANGE IN
CONTROL OR THE DETERMINATION OF DISABILITY A SINGLE LUMP SUM PAYMENT IN AN
AMOUNT EQUAL TO THE PRESENT VALUE OF THE REMAINING PAYMENTS THAT WOULD HAVE BEEN
PAID TO THE EXECUTIVE HAD THE CHANGE IN CONTROL OR DISABILITY NOT OCCURRED. SUCH
SINGLE LUMP SUM PAYMENT SHALL BE CALCULATED BY APPLYING A DISCOUNT RATE EQUAL TO
THE THEN APPLICABLE 10-YEAR TREASURY NOTE INTEREST RATE.


(E)           IN THE EVENT OF AN “UNFORESEEABLE EMERGENCY” AS THAT TERM IS
DEFINED IN SECTION 409A OF THE CODE, THE COMPANY SHALL PAY TO THE EXECUTIVE
WITHIN FIFTEEN (15) DAYS OF THE OCCURRENCE OF THE UNFORESEEABLE EMERGENCY THE
MAXIMUM AMOUNT ALLOWABLE PURSUANT TO SECTION 409A(A)(2)(B)(II) IN A LUMP SUM
PROMPTLY FOLLOWING THE OCCURRENCE OF SUCH “UNFORESEEABLE EMERGENCY.”


2.             DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
DEFINITIONS APPLY:


(A)           “AFFILIATES” MEANS ALL PERSONS DIRECTLY OR INDIRECTLY CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE COMPANY, WHERE CONTROL SHALL BE
DETERMINED BY A MAJORITY OF VOTING POWER ONLY.


(B)           “BENEFICIARY” MEANS THE PERSON OR PERSONS DESIGNATED BY THE
EXECUTIVE IN WRITING TO RECEIVE THE PAYMENT OF DEFERRED COMPENSATION IN THE
EVENT OF THE EXECUTIVE’S DEATH. THE FORM OF BENEFICIARY DESIGNATION IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B. ANY BENEFICIARY DESIGNATION SHALL BE EFFECTIVE
ONLY UPON ACTUAL RECEIPT BY THE COMPANY.


(C)           “CAUSE” MEANS EXECUTIVE (A) COMMITS ANY MATERIAL BREACH OF ANY OF
HIS OBLIGATIONS UNDER THIS AGREEMENT, WHICH BREACH IS NOT CURED WITHIN THIRTY
(30) DAYS OF THE

2


--------------------------------------------------------------------------------


Executive’s receipt of written notice from the Company, (b) breaches the
obligations set forth on Exhibit “A” attached hereto or in Sections 11 or 12 of
the Employment Agreement (c) engages in gross negligence or willful misconduct
in the performance of his duties on behalf of the Company, (d) is convicted or
pleads no contest to a crime involving fraud, dishonesty or moral turpitude or
any felony, or (e) commits an act of embezzlement or willful breach of a
fiduciary duty to the Company or any of its Affiliates.

(d)           “Change in Control” means a “Change in Control” as defined in the
Employment Agreement.

(e)           “Code” means the Internal Revenue Code of 1986, as amended, and
its related interpretive guidance, regulations and rulings.


(F)            “DISABILITY” MEANS THAT THE EXECUTIVE IS UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR IF HE IS
DETERMINED TO BE TOTALLY DISABLED BY THE SOCIAL SECURITY ADMINISTRATION, OR IF
HE IS DETERMINED TO BE DISABLED IN ACCORDANCE WITH THE LONG-TERM DISABILITY
PLAN, IF ANY, OF THE COMPANY IN WHICH THE EXECUTIVE PARTICIPATES AND HAS BEEN
RECEIVING PAYMENTS FOR NOT LESS THAN THREE (3) MONTHS UNDER SUCH PLAN.

(g)           “Employment Agreement” means that certain Employment Agreement
entered into by and between the Company and Executive effective as of July 1,
2006.


(H)           “PERSON” MEANS AN INDIVIDUAL, A CORPORATION, A LIMITED LIABILITY
COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ESTATE, A TRUST OR ANY OTHER ENTITY
OR ORGANIZATION, OTHER THAN THE COMPANY OR ANY OF ITS AFFILIATES.


3.             CONFIDENTIAL INFORMATION AND RESTRICTED ACTIVITIES. THE EXECUTIVE
WILL BE SUBJECT TO THE TERMS AND CONDITIONS RELATING TO CONFIDENTIAL
INFORMATION, NON-SOLICITATION AND NON-COMPETITION SET FORTH IN EXHIBIT A, WHICH
IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE.


4.             AMENDMENT AND TERMINATION.  THIS AGREEMENT MAY BE AMENDED OR
TERMINATED ONLY WITH THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE
EXECUTIVE.  IN THE EVENT OF ANY AMENDMENTS INVOLVING FURTHER DEFERRALS OF THE
DEFERRED COMPENSATION, EACH INSTALLMENT PAYMENT CALLED FOR UNDER SECTION 1 ABOVE
SHALL BE TREATED, TO THE EXTENT PERMISSIBLE UNDER THE CODE, AS A SEPARATE
PAYMENT FOR PURPOSES OF SECTION 409A OF THE CODE.


5.             SECTION 409A; NO GUARANTEE OF ANY TAX CONSEQUENCES.  THE PARTIES
HERETO INTEND THAT THIS AGREEMENT COMPLY WITH THE REQUIREMENTS OF SECTION 409A
OF THE CODE AND RELATED REGULATIONS AND TREASURY PRONOUNCEMENTS (“SECTION 409A”)
AND THIS AGREEMENT SHALL BE INTERPRETED TO COMPLY WITH SECTION 409A.  IF ANY
PROVISION PROVIDED HEREIN RESULTS IN THE IMPOSITION OF AN ADDITIONAL TAX UNDER
THE PROVISIONS OF SECTION 409A, THE EXECUTIVE AND THE COMPANY AGREE THAT ANY
SUCH PROVISION WILL BE REFORMED TO AVOID IMPOSITION OF ANY SUCH ADDITIONAL TAX
IN THE MANNER THAT THE EXECUTIVE AND THE COMPANY MUTUALLY AGREE IS APPROPRIATE
TO COMPLY WITH SECTION 409A. NOTWITHSTANDING THE FOREGOING, THE COMPANY MAKES NO
GUARANTEE OF ANY TAX CONSEQUENCES UNDER ANY SECTION OF THE CODE OR STATE TAX
LAWS, INCLUDING, WITHOUT LIMITATION, SECTION 409A OF THE CODE.

3


--------------------------------------------------------------------------------



 


6.             DELAY IN PAYMENTS.  NOTWITHSTANDING ANY OTHER PROVISION WITH
RESPECT TO THE TIMING OF PAYMENTS HEREUNDER, IF, AT THE TIME OF THE EXECUTIVE’S
TERMINATION, THE EXECUTIVE IS DEEMED TO BE A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A OF THE CODE, AND ANY SUCCESSOR STATUTE, REGULATION AND
GUIDANCE THERETO) OF THE COMPANY, THEN ONLY TO THE EXTENT NECESSARY TO COMPLY
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, ANY PAYMENTS TO WHICH THE
EXECUTIVE MAY BECOME ENTITLED HEREUNDER WILL BE WITHHELD UNTIL THE FIRST
BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION, AT WHICH
TIME THE EXECUTIVE SHALL BE PAID AN AGGREGATE AMOUNT EQUAL TO SIX (6) MONTHS OF
PAYMENTS OTHERWISE DUE TO THE EXECUTIVE UNDER THE TERMS OF SECTION 1(A) ABOVE,
OR IF THE PAYMENTS ARE TO BE ACCELERATED PURSUANT TO SECTION 1(C) OR 1(D) ABOVE,
THE LUMP SUM PAYMENT SHALL BE MADE ON THE FIRST BUSINESS DAY OF THE SEVENTH
MONTH FOLLOWING THE CHANGE IN CONTROL OR DISABILITY.  AFTER THE FIRST BUSINESS
DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION AND CONTINUING EACH
MONTH THEREAFTER, THE EXECUTIVE SHALL BE PAID THE REGULAR PAYMENTS OTHERWISE DUE
TO THE EXECUTIVE IN ACCORDANCE WITH THE TERMS OF SECTION 1 ABOVE.


7.             UNSECURED PROMISE TO PAY.  THIS PLAN CONSTITUTES AN UNFUNDED AND
NON-QUALIFIED DEFERRED COMPENSATION ARRANGEMENT BETWEEN THE COMPANY AND THE
EXECUTIVE. NEITHER THE EXECUTIVE NOR ANY OTHER PERSON SHALL HAVE ANY INTEREST IN
ANY SPECIFIC ASSET OR ASSETS OF THE COMPANY BY REASON OF ANY OBLIGATIONS
HEREUNDER NOR ANY RIGHTS TO PAYMENT OF ANY DEFERRED COMPENSATION EXCEPT AS
EXPRESSLY PROVIDED HEREUNDER. THE RIGHTS OF THE EXECUTIVE AND ANY DESIGNATED
BENEFICIARY ARE UNSECURED AND SHALL BE SUBJECT TO THE CREDITORS OF THE COMPANY.


8.             INCAPACITY.  IF THE COMPANY SHALL RECEIVE EVIDENCE SATISFACTORY
TO IT THAT EXECUTIVE OR ANY BENEFICIARY ENTITLED TO RECEIVE ANY BENEFIT UNDER
THIS AGREEMENT IS, AT THE TIME WHEN SUCH BENEFIT BECOMES PAYABLE, A MINOR, OR IS
PHYSICALLY OR MENTALLY INCOMPETENT TO GIVE A VALID RELEASE THEREFOR, AND THAT
ANOTHER PERSON OR AN INSTITUTION IS THEN MAINTAINING OR HAS CUSTODY OF SUCH
PERSON AND THAT NO GUARDIAN, COMMITTEE OR OTHER REPRESENTATIVE OF THE ESTATE OF
THE TRUSTEE OR BENEFICIARY SHALL HAVE BEEN DULY APPOINTED, THE COMPANY MAY MAKE
PAYMENT(S) OF BENEFITS OTHERWISE PAYABLE TO THE EXECUTIVE OR DESIGNATED
BENEFICIARY TO SUCH OTHER PERSON OR INSTITUTION, INCLUDING A CUSTODIAN UNDER A
UNIFORM GIFTS TO MINORS ACT, OR CORRESPONDING LEGISLATION (WHO SHALL BE A
GUARDIAN OF THE MINOR OR A TRUST COMPANY), AND THE RELEASE OF SUCH OTHER PERSON
OR INSTITUTION SHALL BE A VALID AND COMPLETE DISCHARGE FOR THE PAYMENT OF SUCH
BENEFIT. NOTWITHSTANDING THE FOREGOING, IF THERE IS A REASONABLE QUESTION AS TO
WHO IS THE RIGHTFUL RECIPIENT OF ANY DEFERRED COMPENSATION PAYMENTS UNDER THIS
AGREEMENT, THE COMPANY MAY FILE AN ACTION IN A COURT OF COMPETENT JURISDICTION
TO RESOLVE SUCH QUESTION.


9.             SPENDTHRIFT PROVISION.  THE DEFERRED COMPENSATION SHALL NOT BE
SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR CHARGES AND ANY ATTEMPT SO TO ANTICIPATE, ALIENATE, SELL,
TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID; NOR SHALL
ANY PORTION OF ANY SUCH RIGHT HEREUNDER BE IN ANY MANNER PAYABLE TO ANY
ASSIGNEE, RECEIVER OR TRUSTEE, OR BE LIABLE FOR SUCH PERSON’S DEBTS, CONTRACTS,
LIABILITIES, ENGAGEMENTS OR TORTS, OR BE SUBJECT TO ANY LEGAL PROCESS TO LEVY
UPON OR ATTACH.


10.           PLAN ADMINISTRATION.  THIS AGREEMENT IS INTENDED TO BE A PLAN (THE
“PLAN”) OF DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES DESCRIBED IN SECTIONS 201(2), 301(A)(3) AND 401(A)(1) OF
ERISA, AND SHALL BE INTERPRETED AND ADMINISTERED ACCORDINGLY.  THE PLAN SHALL BE
ADMINISTERED BY THE BOARD OF DIRECTORS OF

4


--------------------------------------------------------------------------------


Global GP LLC or any successor group of such Board of Directors (the “Board”).
The Board shall have discretionary authority to administer the Plan and make
claims determinations consistent with the terms of the Plan. The Board may
delegate any of its responsibilities under the Plan provided that such
delegation does not result in any violation of the Plan or any applicable law,
rule, regulation or order.


(A)           CLAIMS PROCEDURE.  IF ANY REQUEST FOR A DISTRIBUTION UNDER THE
PLAN, WHICH REQUEST MAY BE MADE BY FILING A WRITTEN REQUEST WITH THE BOARD, IS
DENIED, THE BOARD SHALL SO NOTIFY THE CLAIMANT WITHIN 90 DAYS AFTER RECEIPT OF
THE APPLICATION AND SHALL AFFORD SUCH CLAIMANT A REASONABLE OPPORTUNITY FOR A
FULL AND FAIR REVIEW OF THE DECISION DENYING HIS CLAIM. NOTICE OF SUCH DENIAL
SHALL SET FORTH, IN ADDITION TO THE SPECIFIC REASONS FOR THE DENIAL, THE
FOLLOWING:


(I)                                     REFERENCE TO PERTINENT PROVISIONS OF THE
PLAN OR OF THE BOARD’S RULES;


(II)                                  A DESCRIPTION OF ANY ADDITIONAL
INFORMATION OR MATERIAL NECESSARY TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY
IT IS NECESSARY; AND


(III)                               AN EXPLANATION OF THE CLAIMS REVIEW
PROCEDURE INCLUDING ADVISING THE CLAIMANT THAT HE MAY REQUEST THE OPPORTUNITY TO
REVIEW PERTINENT PLAN DOCUMENTS AND SUBMIT A STATEMENT OF ISSUES AND COMMENTS IN
WRITING.

Within 60 days following receipt of notice of denial of a claim, a claimant may
request a review of such denial by the Board.  The Board shall take appropriate
steps to review its decision in light of any further information or comments
submitted by such claimant.  The Board shall render a decision within 60 days
after claimant’s request for review and shall advise claimant in writing of its
decision on such review, specifying its reasons for the decision and identifying
appropriate provisions of the Plan that support the Board’s decision. Any of the
periods set forth herein may be extended by the Board upon notice to the
Claimant of the extension and the reason for the extension if notice is provided
prior to the expiration of such period.  The provisions of this Section 10(b)
shall be interpreted and administered in a manner consistent with the applicable
provisions of Department of Labor Regulation Section 2560.503-1.


(B)           NAMED FIDUCIARY AND PLAN ADMINISTRATOR.  THE BOARD SHALL BE THE
NAMED FIDUCIARY AND PLAN ADMINISTRATOR OF THIS PLAN.


11.           NOTICES.  FOR PURPOSES OF THIS PLAN, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY OR MAILED BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, ADDRESSED TO THE
EXECUTIVE AT THE HOME ADDRESS SET FORTH IN THE COMPANY’S RECORDS, AND TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS (ATTENTION: CHIEF EXECUTIVE OFFICER)
OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN
WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON RECEIPT.

5


--------------------------------------------------------------------------------



 


12.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE APPLICABLE TO,
AND SHALL INURE TO THE BENEFIT OF, THE COMPANY AND THEIR SUCCESSORS AND ASSIGNS
AND TO THE EXECUTIVE AND HIS HEIRS, EXECUTORS, ADMINISTRATORS AND PERSONAL
REPRESENTATIVES.


13.           GOVERNING LAW.  THIS AGREEMENT SHALL CONTINUE IN EFFECT AFTER
TERMINATION OF MY EMPLOYMENT AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
ITS CONFLICT OF LAWS PRINCIPLES, TO THE EXTENT NOT PREEMPTED BY U.S. FEDERAL
LAW.


14.           CONSENT TO JURISDICTION.  IN THE EVENT OF ANY ALLEGED BREACH OF
THIS AGREEMENT WHICH THE PARTIES ARE UNABLE TO SETTLE BY MUTUAL CONSULTATION,
THE COMPANY AND THE EXECUTIVE HEREBY CONSENT AND SUBMIT TO ARBITRATION. SUCH
ARBITRATION SHALL TAKE PLACE IN BOSTON, MASSACHUSETTS, UNLESS THE PARTIES
OTHERWISE MUTUALLY AGREE IN WRITING, IN ACCORDANCE WITH THE EMPLOYMENT RULES OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND UNDER THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS. UNLESS OTHERWISE REQUIRED BY LAW, THE PARTIES
HEREBY AGREE TO PROCEED BEFORE ONE IMPARTIAL ARBITRATOR SELECTED BY MUTUAL
AGREEMENT OF THE PARTIES. ANY DEMAND FOR ARBITRATION HEREUNDER SHALL BE FILED
WITHIN A REASONABLE TIME AFTER THE CONTROVERSY OR CLAIM HAS ARISEN, BUT IN NO
EVENT LATER THAN THE DATE WHEN THE INSTITUTION OF LEGAL OR EQUITABLE PROCEEDINGS
BASED ON THE CLAIM WOULD BE BARRED BY THE STATUTE OF LIMITATIONS UNDER
APPLICABLE LAW. THIS ARBITRATION PROVISION MAY BE SPECIFICALLY ENFORCED IN ANY
COURT OF COMPETENT JURISDICTION. JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN THE FEDERAL AND STATE COURTS IN AND OF THE
COMMONWEALTH OF MASSACHUSETTS.


15.           REMEDIES.  THE COMPANY AND THE EXECUTIVE AGREE THAT FORFEITURE OF
THE DEFERRED COMPENSATION SHALL SERVE AS LIQUIDATED DAMAGES IN THE EVENT THAT
THE EXECUTIVE BREACHES ANY OF THE PROVISIONS OF THIS AGREEMENT. THE PARTIES
ACKNOWLEDGE THAT ACTUAL DAMAGES WILL BE DIFFICULT TO ASCERTAIN AND THAT SUCH
LIQUIDATED DAMAGES REPRESENT THE BEST ESTIMATE OF SUCH DAMAGES.


16.           WAIVER OF BREACH.  THE WAIVER BY THE COMPANY OR THE EXECUTIVE OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT MUST BE IN WRITING AND SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH.


17.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


18.           SEVERABILITY.  ANY PROVISION IN THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION BY REASON OF APPLICABLE LAW SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING OR AFFECTING THE REMAINING PROVISIONS
HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

6


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
this 1st day of February, 2007.

 

 

/s/Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

 

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

 

GLOBAL GP LLC, its General Partner

 

 

 

 

 

/s/Eric Slifka

 

 

Name:

Eric Slifka

 

 

Title:

President and CEO

 

7


--------------------------------------------------------------------------------


 

EXHIBIT A

CONFIDENTIALITY AND RESTRICTED ACTIVITIES

Confidentiality

1.             During the course of the Executive’s employment with the Company,
he has and will learn of Confidential Information, as defined below, and he may
develop Confidential Information on behalf of the Company. Executive agrees that
he will not use or disclose to any Person (except as required by applicable law
or for the proper performance of his regular duties and responsibilities for the
Company) any Confidential Information obtained by him incident to his employment
or any other association with the Company or any of its Affiliates. Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.

2.             All documents, records and files, in any media of whatever kind
and description, relating to the business, present or otherwise, of the Company
or any of its Affiliates, and any copies, in whole or in part, thereof, and
other Company property, including, without limitation, computers, cell phones,
other electronic devices, discs and customer lists (the “Property”) whether or
not prepared by Executive shall be the sole and exclusive property of the
Company. Executive agrees to safeguard all Property and to surrender to the
Company, at the time his employment terminates or at such earlier time or times
as the Chief Executive Officer or his designee may specify, all Property then in
his possession or control.

Non-Solicitation

3.             During Executive’s employment, and until the later (i) date on
which the Company is required to make its last payment to the Executive pursuant
to the Deferred Compensation Agreement or (ii) two (2) years from the date
payments under this Agreement commence, Executive will not and will not assist
anyone else to (i) hire or attempt to hire any employee of the Company, and (ii)
encourage any employee of the Company to discontinue employment or any former
employee to become employed in any business directly or indirectly competitive
with the Company’s business; provided, however, that Executive may hire or
attempt to hire any administrative assistant or secretary who does not, and has
not, acted in any managerial or executive capacity with the Company.

Non-Competition

4.             During Executive’s employment, and until the later (i) date on
which the Company is required to make its last payment to the Executive pursuant
to the Deferred Compensation Agreement or (ii) two (2) years from the date
payments under this Agreement commence, except as otherwise agreed to by the
Company in writing, the Executive shall be prohibited from working (as an
employee, consultant, advisor, director or otherwise) for, engaging in or
acquiring or investing in any business having assets engaged in the following
businesses (the “Restricted Businesses”) in New England and other jurisdictions
in which the Company is conducting business (“Restricted Geography”): (i)
wholesale marketing, sale, distribution and transportation of petroleum
products; (ii) the storage of petroleum products in

8


--------------------------------------------------------------------------------


connection with any of the activities described in (i); (iii) bunkering in
connection with petroleum products; and (iv) the wholesale or retail sale or
distribution of petroleum or gasoline products, unless the Chief Executive
Officer of the Company and the Board approve such activity. Notwithstanding any
provision of this paragraph to the contrary, the Executive may (x) own up to 3%
of a publicly traded entity that is engaged in one or more of the Restricted
Businesses and (y) with the prior consent of the Company, may serve as a
director of an entity that is engaged in one or more of the Restricted
Businesses.

Special Definitions

5.             For purposes of this Exhibit A, “Confidential Information” means
any secret, confidential or proprietary information, knowledge or data of the
Company or its Affiliates obtained by Executive while in the employ of the
Company, the disclosure of which Executive knows or has reason to know will be
damaging to the Company or any of its Affiliates; provided, however, that such
information, knowledge or data shall not include (i) any information, knowledge
or data known generally to the public (other than as a result of unauthorized
disclosure by the Executive) or (ii) any information, knowledge or data which
the Executive may be required to disclose by any applicable law, order, or
judicial or administrative proceeding.

Enforceability

6.             If any provision of this Exhibit A should, for any reason, be
held invalid or unenforceable in any respect, including, but not limited to, a
determination that such provision is unenforceable by reason of it being
extended over too great a time, too large a geographic area, or too great a
range of activities, it shall not affect any other provisions and shall be
construed by limiting it so as to be enforceable to the maximum extent
compatible with applicable law.

9


--------------------------------------------------------------------------------


 

EXHIBIT B

DESIGNATION OF BENEFICIARY

The Executive may designate one or more beneficiaries to receive any amount of
Deferred Compensation that remains payable at his death.  If the Designated
Beneficiary survives the Executive, but dies before receiving the payment to
which he or she is entitled, the remainder will be paid to the Designated
Beneficiary’s estate, unless you specifically elect otherwise in your
Designation of Beneficiary form.

The Executive may indicate the names not only of one or more primary Designated
Beneficiaries but also the names of secondary beneficiaries who would receive
payment of the Deferred Compensation in the event that none of the primary
beneficiary or beneficiaries are alive at the time of Executive’s death. 
Designated Beneficiaries may be changed by the Executive at any time, without
their consent, by filing a new Designation of Beneficiary form with the Company.

***************

I, Edward J. Faneuil, hereby designate the person or persons listed below to
receive any amount of Deferred Compensation that remains payable to me in the
event of my death, pursuant to the Deferred Compensation Agreement dated
February 1, 2007 between me and Global Partners LP. This designation of
beneficiary shall become effective upon its delivery to the President or Chief
Executive Officer of the Company prior to my death, and revokes any
designation(s) of beneficiary previously made by me. I reserve the right to
revoke this designation of beneficiary at any time without notice to any
beneficiary.

I hereby name the following as primary Designated Beneficiary:

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

10


--------------------------------------------------------------------------------


 

In the event that one or more of the primary Designated Beneficiaries
predeceases me, his or her share shall be allocated pro rata among the surviving
primary Designated Beneficiaries based on the allocation percentage listed
above. I hereby name the following as secondary Designated Beneficiaries, in the
event that no primary Designated Beneficiary survives me:

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

Percentage

 

 

Address

 

 

 

 

 

%

 

 

 

In the event that no primary Designated Beneficiary survives me and one or more
of the secondary Designated Beneficiaries predeceases me, his or her share shall
be allocated pro rata among the surviving secondary Designated Beneficiaries
based on the allocation percentage listed above.

 

 

 

(Witness)

 

(Signature of Edward J. Faneuil)

 

 

 

Date:

 

Date:

 

11


--------------------------------------------------------------------------------